DETAILED ACTION
This office action is in response to communication filed on 2/2/2021.
Claims 1-4, 9-14, and 18-20 are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 2/2/2021 has been entered. Claims 1-4, 9-14, and 18-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/2/2021, with respect to Rejections Under 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-4, 9-14, and 18-20 has been withdrawn. 
EXAMINER’S COMMENTS
Claims 1-4, 9-14, and 18-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 3/2/2020 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431